In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Orange County (Green, J.), entered May 14, 1981, after a jury trial, which is (1) in favor of plaintiff Mary Ballard in the principal sum of $210,000 (which represents a 30% reduction of the verdict in her favor upon the jury’s finding that she was 30% liable for her injuries), and (2) in favor of plaintiff Claude Ballard in the principal sum of $20,000. Judgment modified, on the law, (1) by reducing the principal sum awarded to plaintiff Claude Ballard to $14,000 (which represents a 30% reduction of the amount awarded him), and (2) by deleting the provision in favor of plaintiff Mary Ballard and substituting a provision severing the action of said plaintiff as against defendant and granting a new trial between those parties with respect to the issue of damages only, unless said plaintiff shall serve and file in the office of the clerk of the Supreme Court, Orange County, a written stipulation consenting to reduce the verdict in her favor to $200,000 (which shall be further reduced by 30% to the principal sum of $140,000). As so modified, judgment affirmed, without costs or disbursements. Plaintiff Mary Ballard’s time to serve and file a stipulation is extended until 20 days after service upon her of a copy of the order to be made hereon, with notice of entry. In the event plaintiff Mary Ballard so stipulates, then the judgment in her favor, as so reduced and amended, is affirmed, *882without costs or disbursements. The verdict in favor of plaintiff Mary Ballard was excessive to the extent indicated. The award in favor of plaintiff Claude Ballard should have been reduced by 30% pursuant to the jury’s apportionment of liability (see Maidman v Stagg, 82 AD2d 299). Mollen, P. J., Titone, Thompson and Rubin, JJ., concur.